Citation Nr: 0722469	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-09 902	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for a residual left hip 
arthrotomy scar prior to June 5, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 3, 1975, to May 4, 1975, and from November 30, 1990, 
to June 15, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, of the Department of Veterans Affairs (VA), 
which established a 10 percent rating for a left hip scar 
effective from June 5, 2003.  In January 2005, the RO 
assigned an effective date for the award of a 0 percent from 
May 17, 2001, and continued the 10 percent rating from June 
5, 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran initially submitted 
a claim in April 2001 for residuals of left hip arthrotomy 
scheduled to be performed on May 17, 2001, but there is no 
factually ascertainable evidence demonstrating a compensable 
rating for a residual left hip scar was warranted prior to 
June 5, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 5, 2003, 
for a 10 percent disability rating for a residual left hip 
arthrotomy scar have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004.  That letter generally 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  In fact, due to the specific nature of the 
issue on appeal the veteran is considered to have actual 
knowledge of these matters.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Initially, the Board notes that during the course of the 
period for consideration on appellate review VA regulations 
for the evaluation of skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4, criteria applicable to 
the present claim, however, were essentially unchanged by 
those revisions.  

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
780
3
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 
(effective before and after August 30, 2002).

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his claim in April 2001 for 
residuals of left hip arthrotomy scheduled to be performed on 
May 17, 2001, but that an effective date earlier than June 5, 
2003, for a compensable rating for his residual scar is not 
warranted.  There is no factually ascertainable evidence 
demonstrating a compensable rating was warranted prior to 
that date.  In fact, VA examination reports dated in October 
2001 and April 2003 describe the veteran's residual left hip 
scar as nontender.  Private medical records obtained in 
support of the claim do not include examination findings 
indicative of a painful or tender superficial left hip scar 
prior to June 5, 2003.  In a June 2001 statement Dr. J.S.R. 
described the veteran's post-operative incision as well 
healed.  

In his April 2004 notice of disagreement and February 2005 VA 
Form 9 the veteran, in essence, asserted that his left hip 
scar had been sore and painful since the May 17, 2001, 
surgery and that he had only become more aware of these 
symptoms as his leg healed and feeling was regained.  He 
expressed his opinion that the effective date for the award 
of a 10 percent rating should be from May 17, 2001.  

Although the veteran may sincerely believe that his left hip 
scar warranted a compensable rating in 2001, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
veteran's opinion as to the degree of symptoms he experienced 
in the past is not factually ascertainable evidence.  To the 
extent he is competent to state his opinion as to symptoms he 
previously experienced, the Board finds such evidence to be 
of little probative value due to the effects of diminished 
memory over time and his pecuniary interest in the claim.  
Therefore, his claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to a compensable rating for a residual left hip 
arthrotomy scar prior to June 5, 2003, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


